Citation Nr: 1737584	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Gulf War Syndrome, undiagnosed illness and medically unexplained chronic multisymptom illnesses including irritable bowel syndrome (IBS) and fibromyalgia.

2.  Entitlement to service connection for Gulf War Syndrome, undiagnosed illness and medically unexplained chronic multisymptom illnesses including chronic fatigue syndrome (CFS).

3.  Entitlement to an initial compensable evaluation for deviated septum and status post nasal fracture.

4.  Entitlement to an evaluation in excess of 10 percent for headaches.

5.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to October 1991, including service in Southwest Asia.  The Veteran was awarded two bronze service stars for his service in Southwest Asia. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2014, the Veteran testified before the Board at a videoconference hearing.  A transcript of the proceeding is associated with the record. 

The appeal was remanded by the Board in January 2015.  As discussed in the January 2015 remand, the Veteran's testimony indicates that in relation to the gulf war syndrome claim, he identified CFS, IBS and fibromyalgia as part of the claim. Further as the Board is able to grant service connection herein for two of the claimed multisymptom illnesses, and is remanding the other multisymptom illness for further development, the Board has identified the issues as stated on the title page above. 

The issues of entitlement to service connection for gulf war syndrome manifested as CFS, higher ratings for the deviated septum and headache disabilities as well as the appeal for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is a "Persian Gulf Veteran."

2.  The Veteran has a current diagnosis of IBS, which is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317, and manifested to a compensable degree for a period of at least six months.

3.  The Veteran has a current diagnosis of fibromyalgia, which is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317, and manifested to a compensable degree for a period of at least six months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS as a manifestation of a medically unexplained, chronic multisymptom illness are met.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2.  The criteria for service connection for fibromyalgia as a manifestation of a medically unexplained, chronic multisymptom illness are met.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for a chronic disability manifested by certain signs or symptoms that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a) (1); see also 81 Fed. Reg. 73182 (October 17, 2016) (extending the presumptive period to December 31, 2021). 

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained, chronic multisymptom illness defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317 (a). 
A medically unexplained, chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  The term medically unexplained, chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a). 

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to: irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  A diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require that symptoms are present for at least six months prior to the diagnosis and are of sufficient severity to diagnose the specific disorder for at least three months prior to the diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a).  Signs or symptoms which may be manifestations of an undiagnosed illness or a medically unexplained, chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

There is no dispute that the Veteran has confirmed service in the Persian Gulf.  The Veteran's DD Form 214 reflects that the Veteran was awarded the Southwest Asia Service Medal with two Bronze Stars.  

	a.  IBS

The Veteran has a current diagnosis of IBS. See November 2014 letter from private physician, Dr. K.J.S.  IBS is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317.  IBS is specifically listed as a manifestation of a medically unexplained, chronic multisymptom illness under 38 C.F.R. § 3.317 (b)(3). 

The evidence demonstrates that the Veteran's IBS manifested since service, or alternatively, to a compensable degree for six months.  A compensable disability rating for IBS requires frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

In this case, a March 2007 VA treatment record noted that the Veteran had a long history of IBS since 1991.  During the March 2007 VA treatment visit, the VA clinician assessed IBS versus colitis pending a colonoscopy.  A May 2014 VA colonoscopy report noted that there were no abnormal findings.   Further, the November 2014 letter from Dr. K.J.S. noted the Veteran's bowel symptoms of diarrhea, GI bleeding, and abdominal pain as the explanation for the diagnosis of IBS.  The Board finds it significant that the Veteran's private treating physician determined that the Veteran had IBS based upon his reported bowel symptoms.  Moreover, the Board finds that the symptoms described indicate frequent episodes of bowel disturbance with abdominal distress, thereby manifesting to a compensable degree.  The Board therefore finds that at the very least, the Veteran suffered from IBS symptoms since March 2007, demonstrating manifestation of IBS to a compensable degree for at least six months.  

For these reasons, the Board finds that the Veteran's IBS manifested to a compensable degree for at least six months prior to the November 2014 letter from Dr. K.J.S.  As the Veteran is a "Persian Gulf Veteran" and IBS is considered a qualifying chronic disability under 38 C.F.R. § 3.317, the Board finds that the criteria for service connection for IBS are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	b.  Fibromyalgia

The Veteran has a current diagnosis of fibromyalgia.  See November 2014 letter from private physician, Dr. K.J.S.  Fibromyalgia is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317.  

The evidence demonstrates that the Veteran's fibromyalgia manifested to a compensable degree for at least six months prior to his diagnosis.  Fibromyalgia is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  DC 5025 provides that a 10 percent disability rating is warranted for widespread musculoskeletal pain that requires continuous medication for control.  A VA treatment record dated in July 2011 documented the Veteran's complaints of pain all over his body and that it was kept under control with regular use of over the counter pain medication.  The VA clinician recommended continued use of the pain medication.  There was no diagnosis rendered at the time. As Dr. K.J.S.'s November 2014 letter referencing the diagnosis of fibromyalgia was dated more than six months after the July 2011 VA treatment for widespread pain, the Board finds that the Veteran's treating physicians determined that the Veteran had fibromyalgia and that it was being treated with continuous medication for more than six months.  

For these reasons, the Board finds that the Veteran's fibromyalgia manifested to a compensable degree for at least six months prior to the November 2014 letter from Dr. K.J.S.  As the Veteran is a "Persian Gulf Veteran" and fibromyalgia is considered a qualifying chronic disability under 38 C.F.R. § 3.317, the Board finds that the criteria for service connection for fibromyalgia are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for IBS, claimed as Gulf War Syndrome, is granted.

Service connection for fibromyalgia, claimed as Gulf War Syndrome, is granted.


REMAND

With respect to the remaining claims, the Board finds that further development is required.  

Specifically, the January 2015 Remand directed that the Veteran be provided with a VA examination to assess these disabilities.  The AOJ attempted to comply with the directives and the VA medical center scheduled examinations to occur in February 2016.  The VA medical center noted that the February 2016 VA examinations were cancelled because the Veteran failed to report for the examinations.  However, the record appears to be incomplete as to the development surrounding the scheduled February 2016 VA examinations.  

In a January 2016 VA medical center note prior to the examinations, VAMC personnel noticed that the Veteran's address on file with the Veterans Benefits Administration (VBA) differed from the address on file with the Veterans Health Administration (VHA).  The Board observes that the address identified as being "current" with the VBA was actually outdated.  The notification letter is not of record, thus it is unclear whether the Veteran received notice of the examination. 

Further, the April 2016 supplemental statement of the case noted the report of the VA medical center that the Veteran missed the examinations because he was working overseas until March 2016.  The source of the explanation is not of record.  Thus, it is unclear whether in relaying the explanation, the Veteran requested to be reexamined.  While the Board recognizes that the explanation for missing the examination may suggest that the Veteran received notice of the examination, the Board cannot make this inference without further information.  Further, the Veteran is also claiming entitlement to TDIU, which would seem to be at odds with the explanation that the Veteran missed the examinations due to work overseas.  

As it is unclear whether the Veteran received notice of the February 2016 VA examinations, and/or offered good cause for missing the February 2016 VA examinations and requested to be reexamined, the Board finds that the Veteran should be offered another opportunity to attend VA examinations regarding the remaining issues on appeal.  

Further, with respect to the claim for an undiagnosed illness or chronic multisymptom illness, manifested as chronic fatigue syndrome (CFS), further information is required before service connection can be granted.  While the Veteran's private physician, Dr. K.J.S., reported that he treats the Veteran for CFS, Dr. K.J.S. did not elaborate on the Veteran's symptoms or treatment.  See November 2014 letter from Dr. K.J.S.  Thus, the Board is not able to ascertain whether the Veteran's CFS manifested to a compensable degree for six months or more, as required for service connection under 38 C.F.R. § 3.317.  CFS is rated under 38 C.F.R. § 4.88b, Diagnostic Code 6354, which provides for a compensable rating when CFS waxes and wane but results in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms are controlled by continuous medication.  Neither Dr. K.J.S.'s letter, nor VA treatment records, indicate that such criteria are met at this time.  Thus, the Board is not able to grant service connection at this time.

At the Veteran's hearing, he testified as to having private treatment that would substantiate his claims.  The record was held open for a period, but the Veteran did not submit any records.  Notwithstanding, as the matter is being remanded, efforts should be made to obtain these records.  See 38 C.F.R. § 3.159 (c)(1).  

Lastly, it does not appear that the Veteran has been treated by VA since May 2014; however, the Veteran should be given the opportunity to inform the AOJ of any relevant VA treatment he may have received since May 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  A specific request for records from Dr. K.J.S., who submitted the November 2014 medical statement, must be made.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159 (e).

2.  After completion of the development directed in paragraph 1, afford the Veteran appropriate VA skin (scars) and nose/sinus examinations to address the severity of his deviated septum and status-post nasal fracture. 

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. Unretouched color photographs of the Veteran's face should be obtained and associated with the examination report, and all symptomatology should be addressed to include nasal passage obstruction, loss of part of ala or obvious disfigurement. 

3.  After completion of the development directed in paragraph 1, afford the Veteran an appropriate VA examination to determine the current extent and severity of his service-connected headaches.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.  The examiner is asked to detail the frequency and severity of the Veteran's headaches, in particular the frequency of any prostrating attacks.

4.  After completion of the development directed in paragraph 1, afford the Veteran an appropriate VA examination to address the Veteran's allegation of undiagnosed illness, manifested as CFS or other sleep disturbance, stemming from his service during the Persian Gulf War.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.  All necessary testing and evaluation should be performed.

(i) In particular, the examiner must specify whether the Veteran's complaints of fatigue are indicative of undiagnosed illness or chronic multisymptom illness of the type contemplated by 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  To this end, the examiner should specifically indicate whether these symptoms, instead, are attributable to known clinical diagnoses.  For reference, CFS is indicated, based on a November 2014 private physician's statement, as is possible sleep apnea, so comment is needed concerning whether any such disorder is the root of the Veteran's symptoms.

If no diagnosis is made accounting for the Veteran's  symptoms, the examiner therefore must reconcile such conclusion with the evidence of record detailing the Veteran's complaints.  Therefore, the examiner should indicate whether the Veteran meets the criteria for CFS or other sleep disorder owing to his Persian Gulf War service.  

(ii) If the Veteran's fatigue cannot be ascribed to any known clinical diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

Any and all opinions must be accompanied by the underlying reasons.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  Then, readjudicate the issues on appeal, to include whether the Veteran's deviated septum should be rated with Diagnostic Codes 6502, 6504, and/or 7800, as well as entitlement to TDIU.  If any of the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


